Title: From Thomas Jefferson to Richard Claiborne, 8 August 1787
From: Jefferson, Thomas
To: Claiborne, Richard



Sir
Paris Aug. 8. 1787.

I am of opinion that American tenants for Western lands could not be procured, and if they could, they would be very unsure. The best as far as I have been able to judge are foreigners who do not speak the language. Unable to communicate with the people of the country they confine themselves to their farms and their families, compare their present state to what it was in Europe, and find great reason to be contented. Of all foreigners I should prefer Germans. They are the easiest got, the best for their landlord, and do best for themselves. The deed in which you were interested having been sent to me the other day to be authenticated, I took the inclosed note of it’s particulars for you. I am with much esteem Sir Your most obedient & most humble servt.,

Th: Jefferson

